EXHIBIT 10.57.4

THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

This THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this

“Third Amendment”) is made as of the 10th day of February, 2020 (the “Amendment
Date”) by and among CENTRAL PA EQUITIES 17, LLC, a Pennsylvania limited
liability company (“HIS York South Seller”), CENTRAL PA EQUITIES 19, LLC, a
Pennsylvania limited liability company (“H2S York Seller”), SPRINGWOOD – FHP LP,
a Pennsylvania limited partnership (“FIS Hershey Seller”, together with HIS York
South Seller and H2S York Seller herein referred to collectively and
individually, as the context so requires, as “Seller”), and LODGING FUND REIT
III OP, LP, a Delaware limited partnership (the “Buyer”).

WHEREAS, Buyer and Seller entered into that certain Agreement of Purchase and
Sale dated November 22, 2019, as amended by the First Amendment dated January
13, 2020 and as amended by the Second Amendment dated January 31, 2020 to
Agreement of Purchase and Sale
(collectively, the “Agreement”) for the purchase and sale of three (3) hotels, namely the Hampton
Inn York South hotel in York, PA (“HIS York South Hotel”), the Home2 Suites York
hotel in York, PA (“H2S York Hotel”) and the Fairfield Inn & Suites Hershey
Chocolate Avenue hotel in Hershey, PA (“FIS Hershey Hotel”, together with HIS
York South Hotel and H2S York Hotel herein referred to collectively and
individually, as the context so requires, the “Property”);

 

WHEREAS, Buyer has not yet provided a copy of its Satisfaction Notice;

 

WHEREAS, during the course of Buyer’s due diligence studies, Buyer has realized
that Buyer will be unable to obtain satisfactory property tax schedules for each
Property, satisfactory appraisals for each Property, and complete management
agreements prior to the expiration of the Due Diligence Period;

 

WHEREAS, as more particularly described herein, the parties wish to (a) deem
this Third
Amendment as Buyer’s Satisfaction Notice as to the PIP Approval and building inspection reports,
but such Satisfaction Notice remains subject to the conditions herein; and (b)
provide Buyer with additional time to obtain satisfactory property tax schedules
for each Property, satisfactory
appraisals for each Property, and a complete management agreement prior to the expiration of the
Due Diligence Period;

 

NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. Capitalization. All capitalized terms used herein will have the meanings
ascribed to those terms in the Agreement, unless otherwise specified herein.

 

2.
Satisfaction Notice. The parties acknowledge and agree that, as to the PIP Approval
in Section 4.7 and building inspection reports identified by the Second
Amendment, this Third Amendment shall serve as Buyer’s Satisfaction Notice
pursuant to Section 7.1(a) of the Agreement; provided, however, that Buyer shall
still have the right to terminate the Agreement after the expiration of the Due
Diligence Period as expressly stated in the Agreement and in Sections 3,  4, and
5 of this Third Amendment.

 








 

3.
Property Taxes. Buyer shall have until the date that is February 17, 2020 (“Property
Tax Approval Date”) to terminate the Agreement by delivering written notice to
Seller. Termination may be made if, in the Buyer’s sole and complete discretion,
the Buyer determines
that the property tax schedules for any or all Assets are unsatisfactory. In the event that Buyer does
not provide a written notice of termination to Seller on or prior to the Property Tax Approval Date,
Buyer shall be deemed to have terminated the Agreement effective as of 5:00 PM
EST on the last day of the Property Tax Approval Date. In the event that Buyer
terminates (or is deemed to have terminated) this Agreement pursuant to this
subsection, the Escrow Agent shall return to Buyer the Deposit and shall
disburse to Seller the Independent Consideration.

 

4. Appraisals. Notwithstanding any provision of Section 4.6 to the contrary,
Buyer shall have until the date that is February 17, 2020 (“Appraisal Approval
Date”) to terminate the
Agreement by delivering written notice to Seller. Termination may be made if, in the Buyer’s sole
and complete discretion, Buyer determines that the appraisals for any or all
Assets are unsatisfactory. In the event that Buyer does not provide a written
notice of termination to Seller on or prior to the Appraisal Approval Date,
Buyer shall be deemed to have terminated the Agreement effective as of 5:00 PM
EST on the last day of the Appraisal Approval Date. In the event that Buyer
terminates (or is deemed to have terminated) this Agreement pursuant to this
subsection, the Escrow Agent shall return to Buyer the Deposit and shall
disburse to Seller the Independent Consideration.

 

5. Management Agreement. Parties are finalizing the insurance, and termination
fee structure of the management agreement, therefore, each party shall have
until the date that is February 17, 2020 (“Management Agreement Approval Date”)
to terminate the Agreement by delivering written notice to non-termination
party. Termination may be made if, in either party’s
sole and complete discretion, either party determines that the management agreement insurance or
termination fee provisions are unsatisfactory. In the event that either party
does not provide a written notice of termination to Seller on or prior to the
Management Agreement Approval Date, Buyer shall be deemed to have terminated the
Agreement effective as of 5:00 PM EST on the last day of the Management
Agreement Approval Date. In the event that Buyer terminates (or is deemed to
have terminated) this Agreement pursuant to this subsection, the Escrow Agent
shall return to Buyer the Deposit and shall disburse to Seller the
Independent Consideration.

 

6. Closing Date. Section 2.4(a) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

"(a) Closing Date. Unless this Agreement is terminated upon the express terms
herein, the closing of the sale and purchase of the Assets or an individual Asset (as
the context may require, a "Closing" or the "Closings") must take place in the
following sequence: (1) first, the FIS Hershey Hotel; (2) second, the H2S York
Hotel; and (3) third, the HIS York South Hotel. Buyer shall provide Seller
written
notice of Buyer’s intent to close on the individual Hotels no later than ten (10) days
prior to each intended Closing date (each a “Closing Date Notice”). Unless this
Agreement is terminated upon the express terms herein, Buyer and Seller shall
execute a Fourth Amendment by February 17, 2020 memorializing mutually

 








agreeable closing dates for each of the Hotels. Furthermore, upon the execution
of such Fourth Amendment, Buyer covenants the following: (a) that it will
release a
portion of the Deposit no later than one (1) Business Day after the execution of the
Fourth Amendment to pay for additional interest, fees and other expenses
incurred by the FIS Hershey Seller associated with the mortgage financing on the
FIS Hershey Hotel, up to Fifty Thousand and No/100 Dollars (such amount, the
“FIS Hershey Financing Charge”), and (b), notwithstanding the release of the
Deposit
contemplated by (a) for the dollar-for-dollar amount of such FIS Hershey Financing
Charge, the Purchase Price to be paid by Buyer upon the purchase of the FIS
Hershey shall be increased in the amount of the FIS Hershey Financing Charge In
such event, the Individual Allocation attributed to such FIS Hershey Hotel shall be
increased in the amount of the additional Purchase Price.”

 

7. Conflict; Counterparts. In the event of any conflict between the terms of
this
Amendment and the Agreement, this Amendment shall control. This Amendment may be executed
in multiple counterparts via facsimile or email in .PDF format, each of which
shall be deemed to be an original, but such counterparts when taken together
shall constitute but one Amendment.

 

8. Successors and Assigns. This Amendment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors,
administrators and assigns.

 

9. Ratification. Except as set forth above, the terms of the Agreement are
hereby ratified and confirmed in their entirety.

 

[Signature Page to Follow]

 








 

 

 

 

 

 

 

IN WITNESS WHEREOF, this Third Amendment has been duly executed by the parties
hereto as of the day and year first above written.

 

SELLER:

 

CENTRAL PA EQUITIES 17, LLC,

a Pennsylvania limited liability company

 

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

 

CENTRAL PA EQUITIES 19, LLC,

a Pennsylvania limited liability company

 

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

 

SPRINGWOOD – FHP LP,

a Pennsylvania limited partnership

 

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 










 

 

 

BUYER:

 

LODGING FUND REIT III OP, LP

A Delaware limited partnership

 

By: Lodging Fund REIT Ill, Inc.

Its: General Partner

 

 

 

By: /s/ David R. Durell

Name: David R. Durell

Title: Chief Acquisition Officer

 

 

 







 

 

 

 

 

